United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.K., Appellant
and
DEPARTMENT OF AGRICULTURE, FOREST
SERVICE, Albuquerque, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1235
Issued: September 11, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 5, 2014 appellant filed a timely appeal from the November 18, 2013 and
April 1, 2014 merit decisions of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an infection of his right index finger in the
performance of duty on August 19, 2012.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 16, 2012 appellant, a 25-year-old forestry technician, filed a claim for
traumatic injury alleging that he developed an infection on the index finger of his right hand on
August 19, 2012. He did not stop work.2
By letter dated June 28, 2013, OWCP advised appellant that it required additional factual
and medical evidence to determine whether he was eligible for compensation benefits. It asked
him to submit a comprehensive medical report from his treating physician describing his
symptoms and a medical opinion explaining the cause of any diagnosed condition. Appellant did
not respond.
By decision dated July 31, 2013, OWCP denied appellant’s claim. It found that he failed
to establish his claimed right index finger injury on August 19, 2012 at the time, place and in the
manner alleged.
On August 13, 2013 appellant requested reconsideration.
In a report dated August 26, 2012, co-signed by Dr. Robin K. Rasmussen, a specialist in
emergency medicine, it was noted that appellant presented to the emergency room with a
complaint of abrasion to the dorsal aspect of the right second proximal phalanx five days prior.
He listed a history of “noted small cut to right second finger about five days ago, has been out in
woods firefighting.” It was noted that there was a new onset of increased redness, swelling and
pain extending to the dorsal right hand. Appellant noted a purulent discharge from the finger.
He was diagnosed with an abscess of the finger.
In a statement dated September 4, 2013, appellant noted that he developed an infection on
the index finger of his right finger from a thorn which penetrated his right glove while he was
constructing a fire line with the use of a power saw.
By decision dated November 18, 2013, OWCP modified the July 31, 2013 decision to find
a thorn penetrated appellant’s right index finger, as he was constructing a fire line on
August 19, 2012. It denied the claim, however, finding that he failed to provide sufficient
medical evidence to establish that he sustained an infection to his right index finger causally
related to the accepted August 19, 2012 work incident.
Appellant submitted an August 26, 2012 hospital report from a registered nurse, received
by OWCP on January 13, 2014. He was treated that date for a small cut on the right second
finger sustained five days earlier.

2

On August 26, 2012 appellant’s supervisor issued a Form CA-16 to Shasta Regional Medical Center authorizing
treatment for an August 20, 2012 injury. A properly completed Form CA-16 can create a contractual agreement for
payment of medical treatment even if the claim is not ultimately accepted. OWCP has not made a finding as to
whether this form properly authorized treatment. See Tracy P. Spillane, 54 ECAB 608 (2003); 20 C.F.R. § 10.300.

2

By decision dated April 1, 2014, OWCP denied modification of the November 18, 2013
decision. It found that appellant failed to submit medical evidence from a physician addressing
the August 19, 2012 incident and causal relationship.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.4 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.5
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.6
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.7
ANALYSIS
OWCP accepted that on August 19, 2012 a thorn penetrated appellant’s right glove into
his right index finger, as he was constructing a fire line. Appellant alleged that he sustained an
infection of the right index finger as a result of this incident. The question of whether an
employment incident caused a diagnosed condition can only be established by probative medical
evidence. The Board finds that appellant has not submitted sufficient medical evidence to establish
that the August 19, 2012 employment incident caused an abscess or infection of his right index
finger.8
Appellant submitted the August 26, 2012 report from Dr. Rasmussen, who diagnosed an
abscess of the right index finger. Dr. Rasmussen listed a history that appellant had noticed a cut
to his right second finger about five days prior and that he had been firefighting. He did not
relate the history that appellant sustained a thorn to his right index finger on August 19, 2012.
3

5 U.S.C. §§ 8101-8193.

4

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

See Joe T. Williams, 44 ECAB 518, 521 (1993).

7

Id.

8

See Sandra D. Pruitt, 57 ECAB 126 (2005).

3

Dr. Rasmussen had an incomplete, if not inaccurate history of injury. He did not provide a
complete factual and medical background. Furthermore, Dr. Rasmussen did not provide a
probative, rationalized opinion regarding whether the August 19, 2012 work incident caused the
diagnosed abscess. The weight of medical opinion is determined by the opportunity for and
thoroughness of examination, the accuracy and completeness of a physician’s knowledge of the
facts of the case, the medical history provided the care of analysis manifested and the medical
rationale expressed in support of stated conclusions.9 Although Dr. Rasmussen provided a
diagnosis of abscess to the right index finger, he did not sufficiently address how the diagnosed
condition was causally related to the August 19, 2012 work incident. In his August 26, 2012
report, he stated that he had previously treated appellant for an abrasion to the dorsal aspect of
the right second proximal phalanx five days prior. Appellant manifested increased redness,
swelling and pain extending to the dorsal right hand and advised that there was purulent
discharge from the finger. Dr. Rasmussen diagnosed abscess of the right index finger.
Dr. Rasmussen’s report does not sufficiently explain how appellant’s abscess to his right
index finger was caused when a thorn penetrated his right glove while he was constructing a fire
line on August 19, 2012. He did not adequately describe the incident accepted in this claim.
Dr. Rasmussen’s report is of limited probative value.10
The August 26, 2012 nurse’s report does not constitute medical evidence under section
8101(2). Healthcare providers such as a nurse, acupuncturist, physician assistant or physical
therapist are not considered physicians as defined under FECA. Their reports do not constitute
competent medical evidence to establish a medical condition, disability or causal relationship.11
OWCP advised appellant of the evidence required to establish his claim; however,
appellant failed to submit such evidence. Causal relationship must be established by rationalized
medical opinion evidence from a physician. Appellant did not provide a medical opinion which
described or explained the medical process by which the August 19, 2012 incident caused the
diagnosed abscess or infection. Accordingly, he did not establish that he sustained an
abscess/infection of his right index finger in the performance of duty.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that he sustained an infection of his
right index finger in the performance of duty on August 19, 2012.

9

See Anna C. Leanza, 48 ECAB 115 (1996).

10

William C. Thomas, 45 ECAB 591 (1994).

11

5 U.S.C. § 8101(2); see also G.G., 58 ECAB 389 (2007); Jerre R. Rinehart, 45 ECAB 518 (1994); Barbara J.
Williams, 40 ECAB 649 (1989); Jan A. White, 34 ECAB 515 (1983).

4

ORDER
IT IS HEREBY ORDERED THAT the April 1, 2014 and November 18, 2013
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: September 11, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

